DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26 – 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0190269 to Brown et al.
Regarding claim 26, Brown et al. teach an integrated circuit device structure comprising: 
a source (195) and a drain (200) with a channel region therebetween, the channel region comprising a semiconductor material (substrate 110); and 
a gate dielectric over (170’’’’) at least a portion of the channel region, wherein the gate dielectric has a first non-zero thickness (306) proximate to the source and a second non-zero thickness (302) proximate to the drain and a third non-zero thickness therebetween (304), wherein the second thickness is greater than the first thickness, and wherein the gate dielectric has a step change in-between two of the thicknesses, and has a linearly varied thickness between two of the thicknesses (Fig. 15).
	Regarding claim 29, Brown et al. teach an integrated circuit device, wherein the gate dielectric has a substantially linearly varied thickness (308) between the second thickness and third thickness, wherein the third thickness is less than the second thickness, and wherein the gate dielectric has the step change in thickness between the third thickness and the first thickness. (See Fig. 15)
	Regarding claim 30, Brown et al. teach an integrated circuit device, wherein the gate dielectric has a substantially linearly varied thickness (310) between the first thickness and a third thickness, .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al.
Regarding claim 37, Brown et al. teach a system comprising: 
a display subsystem (¶ [0055]); and
an integrated circuit device, the integrated circuit device comprising:  
a source (195) and a drain (200) with a channel region therebetween, the channel region comprising a semiconductor material (substrate 110); and 
a gate dielectric (170’’’’) over at least a portion of the channel region, wherein the gate dielectric has a first thickness (306) proximate to the source, a second non-zero thickness (302) proximate to the drain, and a third non-zero thickness therebetween (304), wherein the second thickness is greater than the first thickness, wherein the gate dielectric has a step change in thickness between two of the thicknesses, and a linearly varied thickness (308, 310) between two of the thicknesses (Fig. 15).
Brown et al. do not teach a wireless communication interface. Brown et al. teach that “[t]he end product can be any product that includes integrated circuit chips, ranging from toys and other low-end applications to advanced computer products having a display, a keyboard or other input device, and a central processor.” Advanced computer products, such as cellular telephones, tablets and pcs include displays and wireless communication interfaces. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include such a wireless communication interface since it is desirable to be able to communicate over wifi or cellular networks.
Regarding claim 38, Brown et al. teach a system, wherein the gate dielectric has substantially linearly varied thickness between the second thickness and the third thickness, wherein the third thickness is less than the second thickness, and wherein the gate dielectric has the step change in thickness between the third thickness and the first thickness (Fig. 15).
	Regarding claim 39, Brown et al. teach a system, wherein the gate dielectric has a substantially linearly varied thickness (310) between the first thickness and the third thickness, wherein the third thickness is greater than the first thickness, and wherein the gate dielectric has the step change in thickness between the third thickness and the second thickness (Fig. 15).
Allowable Subject Matter
Claims 31 – 36, 40 and 43 – 45 are allowed.
Response to Arguments
Applicant argues that Brown et al. do not teach a step change between two of the thicknesses. Examiner respectfully disagrees. Brown et al. teach three planar gate dielectric thicknesses (302, 304, 306). The difference between each thickness is a step up/down. As shown in Fig. 15, Brown et al. also teach a thickness (308, 310) that linearly varies between two thickness. 
It is noted that Brown et al. do not teach a FinFET transistor or an angle between dielectric thicknesses of approximately 90 degrees.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814